DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Shorthand
Examiner abbreviations/shorthand include column number followed by a colon “:” then line number(s); for example the shorthand for column 1 lines 1-30 is 1:20-30.

Status of Claims
This office action is in response to the application filed 01/15/2020 which seeks priority to a foreign application filed 01/17/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.

Claim Objections
Claims 1 and 4 are objected to.  
As per Claims 1 and 43:
P)” and line 11 includes “(16)”.  Also claim 4 line 3 includes “(IC)”.  This appears to be an administrative oversight because none of the other modules or elements are specifically identified in reference to the figures.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
acquisition module configured to (clm 1, 2);
analysis and regulating module configured to (clm 1, 3, 5);
prediction tool configured to (clm 3, 4);
instrument for (clm 4);
verification tool configured to (clm 5);
reception and processing module configured to (clm 7, 8).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1
Claim 1 recites the limitation the external element in line 10.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether the term refers back to an element outside the target vehicle in lines 7-8 or another element.  Accordingly, claim 1 is indefinite and correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1 to 3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakata et al. 20180144623 (“Shirakata”) in view of Yang et al. US 2019/0318620 A1 (“Yang”) or Ran US 2019/0096238 A1 (“Ran”).

As per Claim 1
Shirakata discloses [a] platform for supervising an infrastructure for transport vehicles [at least see Shirakata FIG 1 (101); ¶ 23 (intersection information distribution system 100)] at least one target vehicle comprising at least one obstacle detection module with a predetermined field of view [at least see Shirakata FIG. 1 (102); ¶ 23 (onboard apparatus 102); ¶ 52 ([t]he onboard apparatus 102 is mounted on a target vehicle 401 on the road)] and a geolocation module that are embedded [at least see Shirakata FIG. 1 (1025); ¶ 35 ([t]he area detector 1025 may detect an intersection by using a generally available navigation system or a generally available device capable of obtaining global positioning system (GPS) information)
Shirakata teaches said target vehicle being configured to follow a predefined route on the infrastructure [at least see Shirakata FIG. 4; ¶ 36 (the UI 1026 may be constituted by an interface of a controller for automatic driving.); ¶ 53 (target vehicle enters the intersection)],
the platform comprising: 
- an acquisition module configured to acquire, at a current moment, at least one piece of information representative of the presence or absence, in a predetermined safety zone comprising the predefined route, of an element outside the target vehicle [at least see Shirakata FIG. 1 (1016); ¶ 23 (a plurality of image capturers); ¶ 24 (capturing images of areas that are blind spots around an intersection . . . the position estimator 1015 estimates the position of the onboard apparatus 102, and the roadside apparatus 101 selects and transmits a piece of driving , and 
- an analysis and regulating module configured to determine whether, at the current moment, the external element (27, GP) is in the field of view or outside the field of view of the obstacle detection module (16) of the target vehicle [at least see Shirakata FIG. 2 (S205); ¶ 44 (the position estimator 1015 of the roadside apparatus 101 determines the lane and the direction of travel in and around the intersection from the estimated position of the onboard apparatus 102 and determines blind-spot areas of the vehicle in which the onboard apparatus 102 is mounted)].
Shirakata discloses distributing driving assistant information regarding the blind-spot areas to at least one vehicle on the infrastructure when the external element is outside the field of view of the obstacle detection module of the target vehicle [see Shirakata ¶ 46 (the millimeter-wave communicators 1013 distribute driving assistance information regarding the blind-spot areas for which images have been captured by the selected image capturers 1016 to the onboard apparatus 102)], but does not specifically disclose and configured to generate and send a driving setpoint.
However, Yang teaches and configured to generate and send a driving setpoint [at least see Yang FIG. 2 (Traffic Management Engine); ¶ 59 (the vehicle monitor 222 monitors the connected vehicles associated with the intersection); ¶ 60 (the delay predictor 224 predicts a vehicle delay 324 and a vehicle movement 326 for each vehicle for a given point in time); ¶ 94 (which the vehicle dynamics controller 228 may be used to control the vehicle dynamics of one or more of the vehicles 103 at the intersection.)].
Also Ran teaches and configured to generate and send a driving setpoint [at least see Ran ¶¶ 5,6 (IRIS systems and methods provide vehicles with individually customized 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to control connected vehicles as taught by Yang or Ran in order to prevent collisions at intersections and optimize intersection performance [Yang ¶ 8].

As per Claim 2
Shirakata in combination with Yang or Ran discloses [t]he platform according to claim 1, but Shirakata does not specifically disclose wherein, when the element external to the target vehicle is moving, the acquisition module is also configured to receive speed and/or acceleration information associated with the information representative of the presence of the external element.
	However Yang teaches wherein, when the element external to the target vehicle is moving, the acquisition module is also configured to receive speed and/or acceleration information associated with the information representative of the presence of the external element [at least see Yang ¶ 58 (the delay predictor may process the dynamic vehicle data to predict various dynamic parameters of the vehicles (e.g., speed of vehicle, rate of velocity change of vehicle, time of arrival of vehicle to the conflict zone, time needed for vehicle to traverse intersection from current position, etc.) ¶ 59 (at any time step t, connected vehicles can share their dynamics with the traffic management engine 102, including their current distances to the intersection, current speeds, and times and speeds entering the control region); ¶ 64 (the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to monitor dynamic vehicle data by the traffic management engine as taught by Yang in order to prevent collisions at intersections and optimize intersection performance [Yang ¶ 8].

As per Claim 3
Shirakata in combination with Yang or Ran discloses [t]he platform according to claim 2, but Shirakata does not specifically disclose wherein the analysis and regulation module comprises a prediction tool configured to supply a prediction of the route of the external element and/or at least one prediction of a spatial-temporal contact position between the external element and the target vehicle on the predefined route.
However, Yang teaches wherein the analysis and regulation module comprises a prediction tool configured to supply a prediction of the route of the external element and/or at least one prediction of a spatial-temporal contact position between the external element and the target vehicle on the predefined route [at least see Yang FIG. 4C; ¶ 54 (The conflict identifier 220 has determined that these movement options p.sub.1 and p.sub.6 conflict)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to monitor dynamic vehicle data by the traffic management 

As per Claim 7
Shirakata in combination with Yang or Ran discloses [a] vehicle, configured to move on an infrastructure for transport vehicles supervised by a supervision platform according to claim 1 [see rejection to claim 1 above], and Shirakata further discloses at least one target vehicle comprising at least one obstacle detection module with a predetermined field of view [at least see Shirakata FIG. 1 (102); ¶ 23 (onboard apparatus 102); ¶ 52 ([t]he onboard apparatus 102 is mounted on a target vehicle 401 on the road)] and a geolocation module that are embedded [at least see Shirakata FIG. 1 (1025); ¶ 35 ([t]he area detector 1025 may detect an intersection by using a generally available navigation system or a generally available device capable of obtaining global positioning system (GPS) information)], said target vehicle being configured to follow a predefined route on the infrastructure [at least see Shirakata FIG. 4; ¶ 36 (the UI 1026 may be constituted by an interface of a controller for automatic driving.); ¶ 53 (target vehicle enters the intersection)],
wherein said vehicle comprises a reception and processing module configured to receive and process a driving setpoint sent by the supervision platform in the presence of an external element both in a predetermined safety zone comprising the predetermined route and outside the field of view of the obstacle detection module of the target vehicle [at least see Shirakata ¶ 4 (The one or more first wireless communicators perform directional communication with a second wireless communicator mounted on a vehicle. . . . The one or more first wireless communicators transmit the selected piece of data to the second wireless communicator of the vehicle); ¶ 99 (An intersection information distribution apparatus), ¶ 102 (An intersection information distribution method)].

As per Claim 8 
Shirakata discloses [a] transport system comprising a fleet of vehicles that are capable of moving on an infrastructure for transport vehicles, the fleet of vehicles comprising at least one target vehicle [at least see Shirakata FIG. 6; ¶ 19 (broadcast and distribute all pieces of driving assistance information to a plurality of vehicles in and around an intersection at which accidents frequently occur)].
Note: the fleet of vehicles recitation does not exclude the Shirakata reference because a single vehicle reads on the fleet of vehicles since fleet includes one target vehicle.
Shirakata further discloses comprising at least one obstacle detection module with a predetermined field of view [at least see Shirakata FIG 1 (101); ¶ 23 (intersection information distribution system 100)] and a geolocation module that are embedded [at least see Shirakata FIG. 1 (1025); ¶ 35 ([t]he area detector 1025 may detect an intersection by using a generally available navigation system or a generally available device capable of obtaining global positioning system (GPS) information)], said target vehicle being configured to follow a predefined route on the infrastructure [at least see Shirakata FIG. 4; ¶ 36 (the UI 1026 may be constituted by an interface of a controller for automatic driving.); ¶ 53 (target vehicle enters the intersection)].
As discussed above with respect to claim 1, Shirakata in combination with Yang or Ran discloses the system further comprising a supervision platform according to claim 1, and Shirakata further discloses wherein at least one vehicle of the fleet of vehicles comprises a reception and processing module configured to receive and process a driving setpoint sent by the supervision platform in the presence of an external element both in a predetermined safety zone comprising the predetermined route and outside the field of view of the obstacle detection module of the target vehicle [at least see Shirakata ¶ 4 (The one or more first wireless communicators perform directional communication with a second wireless communicator mounted on a vehicle. . . . The one or more first wireless communicators transmit the selected .

As per Claim 9
	Claim 9 is a process claim (method for) which includes limitations analogous to claim 1 and apparatus claim.  For the reasons given above with respect to claim 1, claim 8 is also rejected under 35 U.S.C. 103 as being unpatentable over Shirakata in view of Yang or Ran.

As per Claim 10
Shirakata discloses [a] non-transitory computer-readable medium on which is stored a computer program comprising software instructions which, when executed by a computer, carry out a supervision method [at least see Shirakata ¶ 6 (It should be noted that general or specific embodiments may be implemented as a system, a method, an integrated circuit, a computer program, a storage medium, or any selective combination thereof.)].  And as discussed above Shirakata in combination with Yang or Ran discloses according to claim 9.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakata in view of Yang or Ran as applied to claim 3 above, and further in view of Zhu et al. US 2021/0221405 A1 (“Zhu”).

As per Claim 4
Shirakata in combination with Yang or Ran discloses [t]he platform according to claim 3, but Shirakata does not specifically disclose wherein the spatial-temporal position corresponds to an elliptical zone and wherein the prediction tool comprises an instrument (lC) for calculating parameters of the elliptical zone, the surface of the elliptical zone being proportional to a degree of uncertainty associated with the prediction supplied by the prediction tool.
wherein the spatial-temporal position corresponds to an elliptical zone and wherein the prediction tool comprises an instrument (lC) for calculating parameters of the elliptical zone, the surface of the elliptical zone being proportional to a degree of uncertainty associated with the prediction supplied by the prediction tool [at least see Zhu FIGS. 6, 8; ¶ 52 (FIG. 6 is a chart illustrating an example of a probabilistic ellipse-by-ellipse prediction over a period of time according to one embodiment; ¶ 54 (As shown in FIG. 6, an ellipse for a time point further into the future has a higher uncertainty and is represented by a larger ellipse.); ¶ 57 (generates a probability ellipse based on the predicted location at the each time point, where the probability ellipse includes a probability indicator indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point.)]
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to predict the motion of the obstacle at different time periods as taught by Zhu so that autonomous vehicle can more safely navigate in areas where there is a large number of pedestrians [Zhu ¶¶ 3, 19].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakata in view of Yang or Ran as applied to claim 3 above, and further in view of Kobilarov et al. US 10,671,076 B1 (“Kobilarov”).

As per Claim 5
Shirakata in combination with Yang or Ran discloses [t]he platform according to claim 3, but Shirakata does not specifically disclose wherein the analysis and regulation module comprises a verification tool configured to verify, at least at one moment after the current moment, the validity of the prediction(s), and configured to adapt the driving setpoint to the later moment as a function of said validity.
wherein the analysis and regulation module comprises a verification tool configured to verify, at least at one moment after the current moment, the validity of the prediction(s), and configured to adapt the driving setpoint to the later moment as a function of said validity [at least see Kobilarov FIG. 7; 2:54-63 (the prediction system can update a probability that the third-party object can choose various trajectories based on feedback from the perception system.  One or more possible predicted trajectories of the third-party object can be provided to a planner system of the autonomous vehicle to be incorporated into planning a trajectory of the autonomous vehicle); 30:53 to 31:15 (determine a difference between the velocity vector or direction associated with the vehicle 710 and the directions of the predicted trajectories 712, 716, and 720, and determine a probability based at least in part on the differences.  In some instances, if the vehicle 710 enters one of the predicted trajectory regions 714, 718, and 722, the action can alter a probability associated with one or more of the predicted trajectories 712, 716, and 720.  For example, if the vehicle 710 enters the predicted trajectory region 714 (or exhibits behavior indicating that the vehicle 710 can enter the predicted trajectory region 714, such as turning toward the predicted trajectory region 714), a probability that the vehicle 710 can pursue the third predicted trajectory 720 can decrease (e.g., from 33% to some minimal value), while a probability that the vehicle 710 can pursue the second predicted trajectory can increase (e.g., from 33% to 45%), and a probability that the vehicle 710 can pursue the first predicted trajectory can also increase (e.g., from 33% to 55%).)].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to predict the path of a possibly interfering object and update the prediction of object based on the movement of the object and control the autonomous vehicle based on the prediction as taught by Kobilarov in order to predict with some degree of certainty the behavior of third-party objects and people in the environment to prevent collisions between autonomous vehicles and third-party objects and people [Kobilarov 1:65-2:23].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakata in view of Yang or Ran as applied to claim 3 above, and further in view of Takehara et al. US 2017/0276780 A1 (“Takehara”).

As per Claim 6
Shirakata in combination with Yang or Ran discloses [t]he platform according to claim 1 but Shirakata does not specifically wherein the platform is configured to classify the external element according to several categories comprising at least: - another vehicle, separate from the target vehicle, - traffic congestion, - a pedestrian or group of pedestrians, - a bicyclist or group of bicyclists, - a construction or restricted traffic zone, - a weather phenomenon, - a natural obstacle, and to adapt the type of setpoint based on the category of external element.
	However, Takehara teaches wherein the platform is configured to classify the external element according to several categories comprising at least: - another vehicle, separate from the target vehicle, - traffic congestion, - a pedestrian or group of pedestrians, - a bicyclist or group of bicyclists, - a construction or restricted traffic zone, - a weather phenomenon, - a natural obstacle, and to adapt the type of setpoint based on the category of external element [at least see Takehara FIG. 7; ¶¶ 58-99 that teaches first detecting a moving body, then classifying the detected moving body as a vehicle, pedestrian, or bicycle); clm 6 (estimating the sudden appearance factor as low); clm 19].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to classify the interfering object as taught by Takehara and use this classification to estimate a sudden appearance of the object also taught by Takehara in order to control the vehicle disclose in Shirakata in order to prevent collisions between that controlled vehicle as a suddenly appearing object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668